Citation Nr: 0822591	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1981 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The VA provided the veteran with an audiological examination 
in July 2005.  The examiner noted that for the pure tone test 
the veteran's original responses thru 2,000 Hertz were within 
normal limits, thereafter the veteran started pressing the 
button constantly, even when there was no stimulus present.  
The examiner reinstructed the veteran and the behavior 
continued resulting in the examiner terminating the test.  
The examiner reported that the pure tone results are not 
valid or reliable indicators of the veteran's true auditory 
acuity.  In addition, the examiner asserted that he could not 
provide an opinion, because the claims file was not available 
for him to review.  As the veteran was provided an inadequate 
examination, the claims of entitlement to service connection 
for bilateral hearing loss and bilateral tinnitus must be 
remanded.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a VA audiological examination to 
determine the identity and etiology of 
any hearing loss or tinnitus that may 
be present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any hearing loss and/or 
tinnitus found on examination is at 
least as likely than not (i.e., a fifty 
percent or greater probability) 
causally or etiologically related to 
any symptomatology shown in service or 
any other incident thereof.  ( If it is 
not possible to opine whether hearing 
loss or tinnitus is present or is 
attributable to military service, then 
that conclusion should be stated for 
the record.)  The examiner should 
provide a complete rationale for 
conclusions reached.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for bilateral hearing loss 
and bilateral tinnitus, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
	



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




